                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


SANDRA GANDY,

              Plaintiff,

v.                                                       Case No. 3:19-cv-1067-J-34MCR

OFFICER BOBBY BOATWRIGHT and
HAMILTON COUNTY SHERIFF’S
OFFICE,

              Defendants.



                                           ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 6;

Report), entered by the Honorable Monte C. Richardson, United States Magistrate Judge,

on November 6, 2019. In the Report, Judge Richardson recommends that Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) (Dkt.

No. 2; Motion) be denied, and that this case be dismissed. See Report at 1, 14. Plaintiff

has failed to file objections to the Report, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of fact are filed, the district court is not required to conduct a de novo

review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993);

see also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions

de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);
United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615 at *1 (M.D. Fla.

May 14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Dkt. No. 6) is

             ADOPTED as the opinion of the Court.

      2.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

             Costs (Long Form) (Dkt. No. 2) is DENIED.

      3.     This case is DISMISSED.

      4.     The Clerk of the Court is directed to terminate all pending motions and

             deadlines as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida this 5th day of December, 2019.




ja

Copies to:

Counsel of Record
Pro Se Parties




                                           -2-
